Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is being entered into on the last
date listed on the signature page hereof by and between Wayne N. Driggers (the
“Consultant”) and Westway Group, Inc. (the “Company”).

WHEREAS, Consultant has been employed by Company as its President and Chief
Operating Officer;

WHEREAS, Consultant has resigned his employment with Company;

WHEREAS, the Company wishes to benefit from the Consultant’s experience and
expertise by retaining him as a consultant under this Agreement to advise the
Company; and

WHEREAS, the Consultant, in accordance with the terms and provisions set forth
below, desires to be retained as a consultant to the Company under this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and the promises set
forth herein, the Consultant and the Company hereby agree as follows:

1. Term. The consulting term under this Agreement shall commence on October 1,
2010 (“Commencement Date”) and shall end on September 30, 2011, unless
terminated earlier in accordance with this Section (the “Consulting Term”). The
Consulting Term may be extended or renewed only pursuant to a written agreement
by and between Consultant and Company. The Consulting Term may be terminated
prior to September 30, 2011 as follows:

1.1. Company may terminate the Consulting Term immediately upon written notice
to Consultant that the Company has evidence that the Consultant has committed
gross negligence in carrying out his consulting services to the Company under
terms of this Agreement, and Company’s sole obligation under this Agreement
shall be to pay Consultant (or his beneficiaries) for any amounts due and owing
to him in accordance with Section 3.

1.2. Consultant may terminate the Consulting Term immediately upon written
notice to Company in the event that Company has failed to make any payment due
and owing under Section 3 within thirty (30) days of receipt of a written demand
by Consultant demanding such payment, and Company’s sole obligation under this
Agreement shall be to pay Consultant (or his beneficiaries) for any amounts due
and owing to him in accordance with Section 3.

1.3. If Consultant dies or becomes disabled (as determined by the Company in
good faith) during the Consulting Term, the Consulting Term shall automatically
be terminated, and Company’s sole obligation under this Agreement shall be to
pay Consultant (or his beneficiaries) for any amounts due and owing to him in
accordance with Section 3.

1.4. Any termination of this Agreement that complies with this Section 1 shall
not be deemed to constitute a breach of this Agreement by either party.



--------------------------------------------------------------------------------

2. Consulting Commitment. During the Consulting Term, Consultant shall make and
hold himself available to the Company on a full-time basis to perform such
duties as are assigned to him by the Company, including without limitation
consulting on major projects (including without limitation consulting on major
2011 capital expenditure projects such as the Houston expansion), due diligence
with respect to potential acquisitions and leading integration on any completed
acquisitions, succession planning, and providing on-going support and
consultation to the Chief Executive Officer and Chief Financial Officer and the
Board of Directors as needed. Consultant shall be expected to perform the
services hereunder from his home in Jacksonville, Florida or other appropriate
location, unless the Company or Consultant determines that Consultant’s physical
presence is necessary on a temporary basis at the Company’s offices or other
location, and provides the other party with reasonable advance notice of such
need. Reasonable out-of-pocket travel costs incurred by Consultant for
Company-requested travel shall be reimbursed by Company in accordance with any
of its applicable then-in-effect travel and reimbursement policies. Company will
provide reasonable office and administrative support upon request by Consultant
and agreement of the parties and will provide office space at its offices in New
Orleans, Louisiana for Consultant’s use if requested by, and upon reasonable
advance notice by, Consultant. Consultant shall perform services under this
Agreement in a professional manner and in accordance with the highest applicable
professional standards.

3. Remuneration and Reimbursement.

3.1. Compensation. Consultant shall receive the following compensation for his
services under this Agreement:

(a) Consultant shall be compensated at a rate of $26,666.67 per month, prorated
for any partial month of the Consulting Term (if applicable), paid monthly in
advance.

(b) Following the Effective Date (as defined in Section 9), Company will
reimburse Consultant for the applicable premiums for coverage of Consultant
under the Company’s health plans, but in no event for more than eighteen
(18) months, provided that Consultant timely and properly elects continuation
coverage under the aforementioned plans pursuant to the provisions of COBRA,
pays the applicable premiums (and provides proof of such payments satisfactory
to Company), and remains eligible for such coverage.

(c) Within fourteen (14) business days of the Effective Date, Company will pay
Consultant $5,600 to cover previously committed housing expenditures in New
Orleans, Louisiana by Consultant.

(d) Following the Effective Date, Company must pay Consultant a prorated 2010
cash bonus in the amount of $412,500, less applicable deductions and
withholdings, at such time as the 2010 bonuses are paid to actively employed
executives of the Company, but in no event later than March 15, 2011.

 

Page 2 of 11



--------------------------------------------------------------------------------

(e) Under Section 3(d) of the Severance Agreement dated and effective as of
June 26, 2010 by and between Company and Consultant (the “Severance Agreement”),
Consultant was granted a Retention Bonus (as such term is defined in the
Severance Agreement) in the form of Restricted Stock (as such term is defined in
the Severance Agreement), twenty-five percent (25%) of which vested upon grant.
Consultant and Company agree that an additional twenty-five percent (25%) of the
number of shares of Restricted Stock issued to Consultant as a Retention Bonus
will vest on June 26, 2011. If the Company terminates the consultant agreement
before June 26, 2011, the additional twenty-five percent (25%) of the number of
Restricted Stock issued to Consultant as a Retention Bonus must be paid to the
Consultant. Other than as expressly provided in this Section, Consultant
acknowledges that he has forfeited any remaining portion of the Restricted Stock
issued to Consultant as a Retention Bonus that is unvested as of the
Commencement Date.

(f) Consultant may retain his Company-issued cell phone and its affiliated phone
number. Following the Effective Date and during the Consulting Term, Company
shall pay the cost for such cell phone service. Following the Consulting Term,
Consultant may keep such cell phone number and service at his sole expense.

(g) Except as specifically provided in this Agreement, Consultant shall not be
entitled to any reimbursements for expenses incurred in connection with his
services under this Agreement, unless approved in writing in advance by Company
prior to such incurrence.

3.2. No Other Compensation or Benefits. Other than as expressly provided in this
Section 3 of this Agreement, the Consultant acknowledges that he is not entitled
to any other compensation, benefit, or other payment in connection with his
services under this Agreement. Consultant hereby agrees that he is not entitled
to and will not make any claim against the Company or its affiliates, successors
and assigns for any fees, reimbursement, or other compensation of any kind,
including but not limited to any claim for benefits under any employee benefit
plan of the Company, in connection with or relating to his provision of services
under this Agreement except as set forth herein. Consultant acknowledges and
agrees that he is not, nor shall he be, eligible to participate in any employee
benefit plan sponsored by the Company, or any of its affiliates, successors and
assigns, regardless of the terms of any such plan, during the Consulting Term or
as a result of his provision of services under this Agreement. Consultant shall
be responsible for, and hereby agrees to indemnify and hold Company harmless
from, all tax liabilities in respect of any amounts paid to him under this
Agreement. Consultant also confirms that he has received all of the benefits to
which he is entitled under the Severance Agreement and is entitled to no further
benefits under the Severance Agreement or otherwise relating to his employment,
or resignation from employment, with Company.

4. Restrictive Covenants.

4.1. Confidential Information. Consultant acknowledges that information has been
and may be disclosed or made known to Consultant, as a consequence of his
relationship with Company and/or in the performance of his services hereunder,
concerning Company or its affiliates, which information is not generally known
to the public and constitutes confidential and proprietary business information
of Company or its licensors or affiliates. Consultant shall use such information
only in connection with the performance of his services under this Agreement and
shall not disclose any such information, either during the Consulting Term or
within ten years thereafter, and shall take every reasonable precaution to
safeguard all such information. Notwithstanding the foregoing, Consultant may
disclose such information if required to do so by any court or agency of
competent jurisdiction; provided, however, that Consultant (i) shall not seek
such an order or encourage or aid any other person or entity in seeking such an
order; (ii) shall notify the Company of such an order within five (5) days of
receipt (or within such shorter time period as may be necessary to allow
adequate time to protect the confidentiality agreed to above) of such an order;
and (iii) shall cooperate with Company, if so reasonably requested, to oppose
any effort to require disclosure of the information protected by this
Section 4.1. Consultant shall return to Company at the conclusion of the
Consulting Term any documents or other materials containing confidential
information. Consultant acknowledges and agrees that the provisions of this
Section 4.1 are in addition to, and not in lieu of, any other confidentiality
obligations Consultant may have to Company, including without limitation the
obligations contained in Sections 14, 15, and 17 of the Severance Agreement.

 

Page 3 of 11



--------------------------------------------------------------------------------

4.2. Works for Hire. Consultant acknowledges and agrees that the work being
performed hereunder (“Work”) is being prepared by Consultant for, and at the
instigation and under the direction of, Company and that as between Consultant
and Company the Work is and at all times shall be regarded as “work made for
hire” as that term is used in the United States copyright laws, and that all
copyrights in and to the Work, belonging to Company as “work made for hire.”
Without limiting the preceding sentence, Consultant by this Agreement hereby
assigns, grants and delivers, exclusively unto Company, its legal
representatives, successors and assigns, all of his right, title and interest of
every kind and nature whatsoever in and to the Work and all copies and versions
thereof including copyrights in any country. Consultant represents and warrants
that he has the right to enter into this Agreement, to grant to Company the
rights set forth herein and to perform all other obligations under this
Agreement. Consultant warrants that the services performed hereunder do not
violate any intellectual property right of a third party.

4.3. Non-competition. Consultant acknowledges and recognizes the highly
competitive nature of the Company’s business, the valuable Confidential
Information in his possession and to which he will be given access, and the
customer goodwill associated with the ongoing business of Company. Consultant
hereby agrees that during the Consulting Term and for a period of six (6) months
following the expiration of the Consulting Term, and in or with respect to any
state in the United States and any country in which Company is then conducting
business, he will not, directly or indirectly, alone or in conjunction with any
entity, own, manage, operate or control, or participate in the ownership,
management, operation or control of, or become associated, as an employee,
director, officer, advisor, agent, consultant, principal, partner, member, or
independent contractor with, any person or entity that engages in the businesses
of (a) providing, marketing, or selling bulk liquid storage or (b) developing,
producing, manufacturing, marketing, or selling liquid feed supplements, feed
mill molasses products, solid feed supplements, and/or dried molasses products.

4.4. Non-solicitation of Customers. Consultant acknowledges and recognizes the
highly competitive nature of the Company’s business, the valuable Confidential
Information in his possession and to which he will be given access, and the
customer goodwill associated with the ongoing business of Company. Consultant
hereby agrees that during the Consulting Term and for a period of two (2) years
following the expiration of the Consulting Term, he will not, directly or
indirectly, alone or in conjunction with any entity, solicit, encourage, or
induce any contractor, agent, client, customer, supplier or the like of Company
to terminate its/his/her relationship (contractual or otherwise) with Company
(in whole or in part), or to refrain from entering into a relationship
(contractual or otherwise) with Company, including without limitation any
prospective contact, contractor, agent, client, customer, or the like of
Company.

 

Page 4 of 11



--------------------------------------------------------------------------------

4.5. Non-solicitation of Employees. Consultant hereby agrees that during the
Consulting Term and for a period of one (1) year following the expiration of the
Consulting Term, he will not, directly or indirectly, (i) solicit for hiring any
employee of Company or seek to persuade any employee of Company to discontinue
or otherwise modify his or her employment with Company, or (ii) solicit or
encourage any independent contractor providing services to Company to terminate
or diminish its relationship with Company. Consultant further agrees not to
assist any person or entity, directly or indirectly, to engage in conduct
prohibited by this Section. Consultant acknowledges and agrees that the
provisions of this Section 4.5 are in addition to, and not in lieu of, any other
similar obligations Consultant may have to Company, including without limitation
the obligations contained in Sections 13 and 17 of the Severance Agreement.

4.6. Non-disparagement. During and after the Consulting Term, neither Consultant
nor any person acting on his behalf shall disparage or cause to be disparaged,
whether directly or indirectly, any of the Released Parties (as defined in
Section 7) in any forum or through any medium of communication. Consultant shall
not issue any publicity or press release regarding his contractual relations
with Company or otherwise make any oral or written reference regarding his
activities hereunder, without obtaining Company’s prior written consent and
approval of the contents thereof. No officer or director of Company shall
disparage or cause to be disparaged, whether directly or indirectly, Consultant
in any forum or through any medium of communication.

4.7. Acknowledgements. Consultant acknowledges and agrees that the restrictions
set forth in this Section 4 of this Agreement are critical and necessary to
protect Company’s legitimate business interests (including the protection of its
Confidential Information); are reasonably drawn to this end with respect to
duration, scope, and otherwise; are not unduly burdensome; are not injurious to
the public interest; and are supported by adequate consideration. Consultant
also acknowledges and agrees that, in the event that he breaches any of the
provisions in this Section 4, Company will be entitled to injunctive relief, in
addition to any other damages, to which it may be entitled, as well as the costs
and reasonable attorneys’ fees it incurs in enforcing its rights under this
Section 4. Consultant further acknowledges that (i) any breach or claimed breach
of the provisions set forth in this Agreement will not be a defense to
enforcement of the restrictions set forth in this Section 4 and (ii) Company’s
obligations to make any payments or confer any benefit under this Agreement,
other than to pay for all compensation under Section 3.1(a) accrued but unpaid
up to the expiration of the Consulting Term, will automatically and immediately
terminate in the event that Consultant breaches any of the obligations in this
Section 4.

4.8. Modifications by Court. If any covenant set forth in this Section 4 is
deemed invalid or unenforceable for any reason, it is the Parties’ intention
that such covenants be equitably reformed or modified only to the extent
necessary to render them valid and enforceable in all respects. In the event
that the time period and/or geographic scope referenced above is deemed
unreasonable, overbroad, or otherwise invalid, it is the intention of Consultant
and Company that the enforcing court reduce or modify the time period and/or
geographic scope only to the extent necessary to render such covenants
reasonable, valid, and enforceable in all respects.

 

Page 5 of 11



--------------------------------------------------------------------------------

5. Confirmation of Resignation and Receipt of Benefits; Continuing Obligations.

5.1. Employment. Consultant hereby confirms that he has resigned his employment
with Company as Company’s President and Chief Operating Officer, effective
October 1, 2010. Having received his Base Salary (as defined in the Severance
Agreement) and all vested benefits through his date of resignation, Consultant
further confirms that he has received all of the benefits to which he is
entitled under the Severance Agreement and is entitled to no further benefits
under the Severance Agreement or otherwise relating to his employment, or
resignation from employment, with Company. Consultant agrees that he will
surrender his Company-issued car at a mutually convenient time to Consultant and
Company.

5.2. Board of Directors. Consultant hereby agrees that upon the expiration of
the Consulting Term for any reason, Consultant will, upon request of the Board
of Directors of the Company, resign from any and all positions he may then hold
on the Board of Directors of Company or any subsidiary or affiliate. Consultant
further agrees that he will not be paid any fees for his service on the Board of
Directors of Company or any subsidiary or affiliate during the Consulting Term,
and hereby confirms that he has received all such fees to which he is entitled
for service on such Boards through the Commencement Date.

6. Indemnification. Pursuant to Section 6.4 of the company’s Amended and
Restated Certificate of Incorporation, as amended to date, the Company shall
indemnify Consultant during the term hereof on the same terms and subject to the
same limitations as if he were an officer of the Company.

7. Complete General Release of Claims. In consideration of the delivery of the
payments and other benefits described in this Agreement, Consultant
unconditionally and irrevocably discharges, releases, and remises the Released
Parties (as defined below), jointly and severally, of and from all claims,
causes of action, suits, charges, debts, dues, sums of money, attorneys’ fees
and costs, accounts, bills, covenants, contracts, torts, agreements, expenses,
wages, compensation, promises, damages, judgments, rights, demands, or otherwise
(“Claims”), known or unknown, in law or equity, accrued or unaccrued, contingent
or noncontingent, arising at any time up to and including the date Consultant
executes this Agreement, whether or not capable of proof as of the effective
date of this Agreement, whether common law or statutory, whether or not now
recognized, that Consultant or anyone claiming by, through, or under him
(including without limitation his heirs, executors, personal representatives,
administrators, assigns, and spouse(s)) in any way might have, or could have,
against any of the Released Parties. The Claims released by Consultant shall
include without limitation, and only by way of example:

 

  (i) all Claims arising from or relating to Consultant’s employment or
positions with any of the Released Parties, or the termination thereof;

 

Page 6 of 11



--------------------------------------------------------------------------------

  (ii) all Claims arising from or relating to any acquisition, ownership, or
disposition of common stock or warrants to purchase common stock of the Company;

 

  (iii) all Claims of employment discrimination or harassment based upon any
protected characteristic (such as age, race, color, sex, national origin,
religion, and disability/handicap status) arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, the
Louisiana Employment Discrimination Law, the Florida Civil Rights Act, and any
other similar federal, state or local laws;

 

  (iv) any and all Claims arising under the Employee Retirement Income Security
Act of 1974, as amended, or any benefit plan, policy or program established by
the Company;

 

  (v) any and all Claims under any federal, state or local law relating to the
payment of wages or other compensation or the hours of work;

 

  (vi) any and all Claims under the Sarbanes-Oxley Act, Louisiana Whistleblower
Statute, or Florida Whistleblower Act;

 

  (vii) any and all Claims for any compensation in any form whatsoever from the
Company (other than as provided in this Agreement), including but not limited to
any Claims for wages, bonuses, commissions, equity, vacation pay or other
similar remuneration;

 

  (viii) any and all Claims arising under any contract or agreement, whether
written or oral, between the Parties relating to any subject;

 

  (ix) any and all Claims arising under the common law of any jurisdiction,
including, but not limited to, all claims for breach of contract, defamation,
interference with contractual/prospective economic advantage, invasion of
privacy, promissory estoppel, negligence, breach of the covenant of good faith
and fair dealing, fraud, emotional distress, and wrongful discharge/termination;
and

 

  (x) any and all Claims in any jurisdiction growing out of any legal
restrictions, expressed or implied, on the Company’s right to terminate or
control the employment of its employees.

 

Page 7 of 11



--------------------------------------------------------------------------------

It is the intention of the Parties that the language relating to the description
of Claims in this Section shall be given the broadest possible interpretation
permitted by law.

As used herein, “Released Parties” shall mean (1) Company; (2) all direct and
indirect parents, subsidiaries, affiliates, units, divisions, predecessors, and
successors of Company (hereinafter “affiliated entity” or “affiliated
entities”); (3) Company’s and any affiliated entity’s past and current
employees, officers, directors, partners, agents, owners, shareholders,
attorneys, heirs, successors, assigns, predecessors, and legal representatives,
in their individual and official capacities; (4) Company’s and any affiliated
entity’s insurers; (5) Company’s and any affiliated entity’s past and present
employee benefit plans, as well as the administrators, fiduciaries, affiliates,
insurers, and otherwise of all such employee benefit plans; and (6) all other
persons, corporations, or other entities who/that might be claimed to be jointly
or severally liable with any of the persons or entities named above and with
respect to any of the Claims released by this Agreement.

8. Covenant Not to Sue. Consultant agrees and covenants not to file, initiate,
or join any lawsuit (either individually, with others, or as part of a class),
in any forum, pleading, raising, or asserting any Claim(s) barred or released by
Section 7 of this Agreement. If he does so, and the action is found to be barred
in whole or in part by this Agreement, Consultant agrees to pay the attorneys’
fees and costs, or the proportions thereof, incurred by the applicable Released
Party in defending against those Claims that are found to be barred by Section 7
of this Agreement. Nothing in this Section 8 precludes Consultant from
challenging the validity of the release in Section 7 under the requirements of
the Age Discrimination in Employment Act, and Consultant shall not be
responsible for reimbursing the attorneys’ fees and costs of the Released
Parties in connection with such a challenge to the validity of the release.
Consultant, however, acknowledges that the release in Section 7 applies to all
Claims that he has under the Age Discrimination in Employment Act, and that,
unless the release is held to be invalid, all of Consultant’s Claims under that
Act shall be extinguished by execution of this Agreement.

9. Acknowledgements. Consultant is hereby advised to consult with counsel before
executing this Agreement. Consultant hereby acknowledges and understands that he
has the right to consider this Agreement, including the General Release
contained in Section 7, for a period of twenty-one (21) days prior to execution.
Consultant further acknowledges and understands that for seven (7) days
following his execution of this Agreement, Consultant may revoke this Agreement
by providing written notice to Company in the manner provided in Section 10 of
this Agreement. This Agreement shall not become effective or enforceable until
the seven-day revocation period has expired without revocation (the “Effective
Date”). The Consultant acknowledges that he has carefully reviewed this
Agreement, that he has entered into this Agreement freely and voluntarily and
without reliance on any promises not expressly contained herein, and that this
Agreement will not be deemed void or avoidable by claims of duress, deception,
mistake of fact, or otherwise. The principle of construction whereby all
ambiguities are to be construed against the drafter will not be employed in the
interpretation of this Agreement. This Agreement should not be construed for or
against any party.

 

Page 8 of 11



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 Independent Contractor Status. Consultant acknowledges and agrees that he
shall be an independent contractor of the Company and shall not be considered or
classified as an employee of the Company for any purpose. Consultant shall not
hold himself out or act as an agent of Company or contract any liability or
obligation for or on behalf of Company.

10.2 Severability. Should any provision of this Agreement be rendered or
declared legally invalid or unenforceable by a court or arbitration tribunal of
competent jurisdiction or by the decision of an authorized governmental agency,
invalidation or unenforceability of such provision shall not invalidate or
render unenforceable any of the remaining provisions of this Agreement.

10.3 Enurement; Nonassignability. This Agreement shall inure to the benefit of,
and be binding upon, the parties’ heirs, executors, assigns, successors, and
legal representatives. The services to be provided by the Consultant under this
Agreement shall be provided personally by the Consultant. The Consultant may not
assign any rights or performance obligations under this Agreement to any other
party without the prior express written consent of the Company. Any attempt to
make such an assignment without the prior express written consent of the Company
shall be void and of no effect. The Company may assign its rights and
obligations under this Agreement, and upon such assignment, the rights and
obligations of Company hereunder shall become the rights and obligations of the
assignee of Company, including without limitation the right to enforce the
obligations under Section 4.

10.4 Entire Agreement; Amendment. The provisions of this Agreement contain the
entire agreement and understanding of the parties regarding the Agreement and
its provisions, and shall, as of the Effective Date, fully supersede any and all
prior agreements, representations, promises or understandings, written or oral,
between them, including without limitation the Severance Agreement.
Notwithstanding the foregoing, Consultant and Company acknowledge and agree that
Sections 3(d) (as modified herein) and 13-21 of the Severance Agreement will
survive the Effective Date of this Agreement. The provisions of this Agreement
may not be amended except in writing by the Executive and an authorized officer
appointed by the Board of Directors of the Company to sign the amendment.

10.5 Waiver. Any failure by either party to exercise any of its rights to
enforce any of the provisions of this Agreement shall not prejudice such party’s
rights with respect to any subsequent or further violation, breach or default by
the other party. A waiver of any provision of this Agreement by the parties
shall not be valid or effective unless memorialized in writing and signed by
both parties to this Agreement.

10.6 Notices. Any notice, request, or other communication required or permitted
to be delivered under this Agreement must be in writing and will be considered
received as of the date delivered if delivered in person, on the next business
day if sent by a nationally recognized overnight courier service, and on the
second business day if mailed by registered mail, return receipt requested,
postage prepaid. If to Consultant, the notice, request, or other communication
must be addressed and sent to Consultant at his most recent residential address
as then on file with Company, or such other address as Consultant furnishes to
the Company in accordance with this Section. If to the Company, the notice,
request, or other communication must be addressed to Westway Group, Inc., 365
Canal Street, Suite 2900, New Orleans, LA 70130, Attn: Chief Executive Officer,
with a copy to Company’s counsel, Craig Godshall, Dechert LLP, Cira Centre, 2929
Arch Street, Philadelphia, PA 19104, or to such other address as the Company
furnishes to Consultant in accordance with this Section.

 

Page 9 of 11



--------------------------------------------------------------------------------

10.7 Choice of Law; Arbitration. The laws of the State of Florida (without
giving effect to its conflicts of law principles) govern all matters arising out
of or relating to this Agreement, including, without limitation, its validity,
interpretation, construction, performance, and enforcement. Consultant and
Company agree to submit to binding arbitration before the American Arbitration
Association all claims arising out of or relating to this Agreement. This
arbitration shall take place in Jacksonville, Florida, under the then prevailing
commercial rules of the American Arbitration Association. If the American
Arbitration Association withholds its arbitration services for any reason, then
the arbitration will instead be conducted by a bona fide neutral arbitration
service provider reasonably acceptable to Consultant and Company. The
arbitrator’s fees shall be split equally between Company and Consultant unless
the parties agree otherwise. Company and Consultant shall each be responsible
for paying their own attorneys’ fees and all other costs they incur related to
any arbitration proceeding. The arbitrator’s decision will be final and binding
in accordance with the Federal Arbitration Act. The arbitrator will not have the
right to modify or change any of the terms of this Agreement. Notwithstanding
anything to the contrary, claims under Section 4 of this Agreement need not be
submitted to arbitration and may be filed in any court of competent
jurisdiction. Any such action described in the preceding sentence may be brought
in the United States District Court for the Middle District of Florida or in any
court of the State of Florida sitting in Jacksonville, Florida.

10.8 Section Headings. The section and paragraph headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

10.9 409A Compliance. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the parties
hereto agree to interpret, apply and administer this Agreement in the least
restrictive manner necessary to comply therewith and without resulting in any
increase in the amounts owed hereunder by the Company. Notwithstanding anything
herein to the contrary, the Company shall have no liability to Consultant or to
any other person if the payments and benefits provided in this Agreement are not
exempt from or compliant with Code Section 409A. Consultant’s right to
reimbursement under this Agreement may not be liquidated or exchanged for any
other benefit and no reimbursement under this Agreement may occur later than the
last day of the calendar year immediately following the calendar year in which
such expenses were incurred, nor shall the amount available for reimbursement
during one year affect the amount available for reimbursement in any other year.

10.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Page 10 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF and intending to be legally bound hereby, Consultant and the
Company have each executed this Agreement as of the day and year written below.

 

/s/ Wayne N. Driggers

   

September 16, 2010

Wayne N. Driggers

    Dated

WESTWAY GROUP, INC.

   

/s/ Francis P. Jenkins, Jr.

   

September 16, 2010

By:  

Francis P. Jenkins, Jr.

    Dated Title:  

Chairman

   

 

Page 11 of 11